Exhibit 10.3

 

CONSENT TO SUBLEASE

 

This Consent to Sublease (this “Consent”) is made as of February 10, 2010, by
ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability company having an
address of 385 East Colorado Blvd., Suite 299, Pasadena, California 91101
(“Landlord”), PONIARD PHARMACEUTICALS, INC., a Washington corporation, having an
address of 750 Battery Street, Suite 600, San Francisco, California  94111
(“Tenant”), and VERACYTE, INC., a Delaware corporation, having an address of
7000 Shoreline Court, South San Francisco, California  94080 (“Sublessee”) with
reference to the following Recitals.

 

R E C I T A L S

 

A.            Landlord and Tenant have entered into that certain Lease Agreement
(the “Lease”) dated July 10, 2006, wherein Landlord leased to Tenant certain
premises (the “Premises”) located at 7000 Shoreline Court, South San Francisco,
California and more particularly described in the Lease.

 

B.            Tenant desires to sublease to Sublessee the entire Premises
pursuant to the provisions of that certain Sublease dated February 10, 2010 (the
“Sublease”), a copy of which is attached hereto as Exhibit A.

 

C.            Tenant desires to obtain Landlord’s consent to the Sublease.

 

D.            Concurrent with the execution of this Consent, Landlord and
Sublessee are entering into a lease agreement pursuant to which Sublessee shall
lease the Premises directly from Landlord upon the expiration or earlier
termination of the Lease (“Direct Lease”).  Pursuant to the terms of the Direct
Lease, Landlord will enter onto the Premises from and after the date hereof to
construct certain improvements within the Premises, as more specifically
described on the space plan attached hereto as Exhibit B and the construction
budget attached hereto as Exhibit C (“Landlord’s Work”); provided, that, the
cased opening shown on Exhibit B will not be constructed until after
September 1, 2010.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
sublease of the Premises to Sublessee, such consent being subject to and upon
the following terms and conditions to which Tenant and Sublessee hereby agree:

 

1.                                       All initially capitalized terms not
otherwise defined in this Consent shall have the meanings set forth in the Lease
unless the context clearly indicates otherwise.

 

2.                                       This Consent shall not be effective and
the Sublease shall not be valid unless and until Landlord shall have received:
(a) a fully executed copy of the Sublease, (b) a fully executed counterpart of
this Consent, and (c) an insurance certificate from Sublessee, as insured,
evidencing no less than the insurance requirements set forth in the Lease.
  Tenant and Sublessee each represent and warrant to Landlord that the copy of
the Sublease attached hereto as Exhibit A is true, correct and complete in all
material respects.

 

3.                                       Landlord neither approves nor
disapproves the terms, conditions and agreements contained in the Sublease, all
of which shall be subordinate and at all times subject to:

 

1

--------------------------------------------------------------------------------


 

(a) all of the covenants, agreements, terms, provisions and conditions contained
in the Lease, (b) superior ground leases, mortgages, deeds of trust, or any
other hypothecation or security now existing or hereafter placed upon the real
property of which the Premises are a part and to any and all advances secured
thereby and to all renewals, modifications, consolidations, replacements and
extensions thereof, and (c) all matters of record affecting the Premises and all
laws, ordinances and regulations now or hereafter affecting the Premises.

 

4.                                       Except as expressly set forth in this
Consent, nothing contained herein or in the Sublease shall be construed to:

 

a.                                       modify, waive, impair, or affect any of
the terms, covenants or conditions contained in the Lease (including, without
limitation, Tenant’s obligation to obtain any required consents for any other or
future sublettings), or to waive any breach thereof, or any rights or remedies
of Landlord under the Lease against any person, firm, association or corporation
liable for the performance thereof, or to enlarge or increase Landlord’s
obligations or liabilities under the Lease (including, without limitation, any
liability to Sublessee for any portion of the security deposit held by Tenant
under the Sublease), and all terms, covenants and conditions of the Lease are
hereby declared by each of Landlord and Tenant to be in full force and effect.

 

b.                                      require Landlord to accept any payments
from Sublessee on behalf of Tenant, except as expressly provided in Section 7
hereof.

 

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Premises.

 

5.                                       Notwithstanding anything in the
Sublease to the contrary:

 

a.                                       Sublessee does hereby expressly agree
to be bound by and to perform and comply with, for the benefit of Landlord, each
and every obligation of Tenant under the Lease but only to the extent applicable
to the Premises and only to the extent Sublessee is required to comply with such
obligations pursuant to the Sublease; provided, however, in no event shall
Sublessee commit any act or omission in violation of the Lease.  Landlord and
Sublessee each hereby release the other, and waive their respective rights of
recovery against the other for direct or consequential loss or damage arising
out of or incident to the perils covered by property insurance carried by such
party or required to be carried under the Lease or Sublease, as applicable, and
waive any right of subrogation which might otherwise exist in or accrue to any
person on account thereof.

 

b.                                      Tenant and Sublessee agree to each of
the terms and conditions of this Consent, and upon any conflict between the
terms of the Sublease and this Consent, the terms of this Consent shall control.

 

c.                                       The Sublease shall be deemed and agreed
to be a sublease only and not an assignment and there shall be no further
subletting or assignment of all or any

 

2

--------------------------------------------------------------------------------


 

portion of the Premises demised under the Lease except in accordance with the
terms and conditions of the Lease; provided, however, that as between Landlord
and Sublessee, Landlord’s consent shall not be required for Permitted
Assignments (as defined in the Direct Lease).

 

d.                                      If Landlord terminates the Lease as a
result of a default by Tenant thereunder or the Lease terminates for any other
reason, the Sublease shall automatically terminate concurrently therewith;
provided, however, that as between Landlord and Sublessee, the Direct Lease
shall commence immediately upon such termination as set forth in Section 2 of
the Direct Lease.

 

e.                                       Tenant and Sublessee acknowledge and
agree that if Tenant or Landlord elects to terminate the Lease pursuant to the
terms thereof, or if Landlord and Tenant voluntarily elect to terminate the
Lease, Landlord shall have no responsibility, liability or obligation to
Sublessee except as provided in the Direct Lease, and the Sublease shall
terminate.

 

f.                                         Notwithstanding anything in the
Lease, Tenant agrees to reimburse all of Landlord’s costs and expenses in
connection with this Consent.

 

6.                                       Any act or omission of Sublessee or
anyone claiming under or through Sublessee that violates any of the provisions
of the Lease shall be deemed a violation of the Lease by Tenant.

 

7.                                       Upon a default by Tenant under the
Lease, Landlord may proceed directly against Tenant, any guarantors or anyone
else liable under the Lease without first exhausting Landlord’s remedies against
any other person or entity liable thereon to Landlord.  If Landlord gives
Sublessee notice that Tenant is in default under the Lease, Sublessee shall
thereafter make directly to Landlord all payments otherwise due Tenant, which
payments will be received by Landlord without any liability to Landlord except
to credit such payments against amounts due under the Lease.  The mention in
this Consent of any particular remedy shall not preclude Landlord from any other
remedy in law or in equity.

 

8.                                       Tenant shall pay any broker commissions
or fees that may be payable as a result of the Sublease and Tenant hereby
indemnifies and agrees to hold Landlord harmless from and against any loss or
liability arising therefrom or from any other commissions or fees payable in
connection with the Sublease which result from the actions of Tenant.  Sublessee
hereby indemnifies and agrees to hold Landlord harmless from and against any
loss or liability arising from any commissions or fees payable in connection
with the Sublease which result from the actions of Sublessee.

 

9.                                       Tenant and Sublessee agree that the
Sublease will not be modified or amended in any way without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.  Tenant and Sublessee hereby agree that it shall be reasonable for
Landlord to withhold its consent to any modification or amendment of the
Sublease which would change the permitted use of the Premises or which would
affect Landlord’s status as a real estate investment trust.  Any modification or
amendment of the Sublease without Landlord’s prior written consent shall be void
and of no force or effect.

 

3

--------------------------------------------------------------------------------


 

10.                                 All notices or other communications between
the parties shall be in writing and shall be deemed duly given upon delivery or
refusal to accept delivery by the addressee thereof if delivered in person, or
upon actual receipt if delivered by reputable overnight guaranty courier,
addressed and sent to the Landlord and Tenant at their notice address set forth
in the Lease and to Sublessee at the address set forth below.  Each party may
from time to time by written notice to the other designate another address for
receipt of future notices.

 

Sublessee:

7000 Shoreline Court

 

South San Francisco, CA 94080

 

Attn: Chief Executive Officer

 

11.                                 This Consent may not be changed orally, but
only by an agreement in writing signed by Landlord and the party against whom
enforcement of any change is sought.

 

12.                                 This Consent may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
when taken together shall constitute but one and the same instrument.

 

13.                                 This Consent and the legal relations between
the parties hereto shall be governed by and construed and enforced in accordance
with the internal laws of the State in which the Premises are located, without
regard to its principles of conflicts of law.

 

14.                                 Tenant hereby consents to the construction
of Landlord’s Work during the Term.  Tenant and Sublessee hereby acknowledge and
agree that the completion of Landlord’s Work may have a material adverse effect
on the use and quiet enjoyment of the Premises, including, without limitation,
the creation of dust, noise and vibrations, none of which shall constitute a
constructive eviction of Tenant or Sublessee, an interruption of the use and
quiet enjoyment of the Premises or result in any offset or abatement of Rent
whatsoever.  Notwithstanding anything to the contrary set forth herein or in the
Lease, Landlord shall have no liability to Tenant for any Claims resulting from,
arising out of or related to the performance of Landlord’s Work except with
respect to the covenants expressly set forth in this Section 14.  In
constructing the Landlord’s Work, Landlord shall avoid interrupting utility and
other services to the Phase II Premises (as defined in the Sublease) except as
may be necessary in connection with construction of Landlord’s Work.  Without
limiting the generality of the foregoing, there shall be no interruption of any
utilities or other services to the Phase II Premises except with Tenant’s prior
written consent and in no event during normal business hours.  Landlord shall
take reasonable and prudent steps to minimize the adverse effects of
construction  of Landlord’s Work on Tenant’s business operations in the Phase II
Premises, and shall consult with Tenant  regularly during the construction
period to that end.  In performing Landlord’s Work, Landlord shall not have
access to the portion of the Premises occupied by Tenant without the prior
written consent of Tenant not to be unreasonably withheld.  Without limiting the
generality of the foregoing, Landlord shall not have any right to use the main
entrance of the Premises.  Landlord shall construct the Landlord’s Work in
accordance with Legal Requirements. Nothing in this Section 14 shall impair or
otherwise affect in any way Tenant’s rights against Sublessee under the terms of
the Sublease.

 

15.                                 Landlord acknowledges that pursuant to the
Sublease, Sublessee shall have the right to occupy the entire Premises through
the expiration or earlier termination of the Term.  Landlord hereby agrees that
Sublessee’s continued occupancy of the Premises following

 

4

--------------------------------------------------------------------------------


 

the termination of the Lease pursuant to Section 2 of the Direct Lease shall not
constitute a holdover under the Lease.

 

16.                                 Notwithstanding anything in the Lease to the
contrary, Landlord does hereby expressly release Tenant from any obligations:
(i) under Sections 12 and 28 of the Lease with respect to the removal of any
Alterations and/or Installations to the Premises (including Landlord’s Work),
(ii) under Section 28 of the Lease with respect to preparation of a Surrender
Plan, (iii) under Section 2 of the Lease with respect to the return and/or
surrender of Landlord’s Property, and (iv) under Section 18 of the Lease with
respect to restoration of the Premises following a casualty.  Furthermore,
Tenant shall have no obligation at the expiration of the Term to otherwise
repair or restore the Premises; provided, that nothing set forth in this
Section 16 shall release Tenant from any of Tenant’s obligations under the Lease
related to Hazardous Materials in the Premises or at the Project.  If the
Premises are damaged or destroyed by fire or other insured casualty (and neither
Landlord nor Sublessee terminates the Direct Lease pursuant to Section 18 of the
Direct Lease), then Landlord shall repair the Premises as set forth in
Section 18 of the Direct Lease.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:

ARE-SAN FRANCISCO NO. 17, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership, its
managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Gary Dean

 

 

 

Name:

Gary Dean

 

 

 

Its:

VP — RE Legal Affairs

 

 

TENANT:

PONIARD PHARMACEUTICALS, INC.,

 

a Washington corporation

 

 

 

By:

/s/ Gregory L. Weaver

 

Name:

Gregory L. Weaver

 

Its:

CFO

 

 

SUBLESSEE:

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Bonnie Anderson

 

Name:

Bonnie Anderson

 

Its:

CEO

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[SUBLEASE DATED AS OF FEBRUARY 10, 2010 —FILED SEPARATELY]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[SPACE PLAN]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[CONSTRUCTION BUDGET]

 

--------------------------------------------------------------------------------